Case 1:20-cv-00805-PLM-PJG ECF No. 1-1, PageID.36 Filed 08/24/20 Page 1 of 4




The Honorable Dana Nessel
G. Mennen Williams Building
525 W. Ottawa St., P.O. Box 30212
Lansing, MI 48909

Dear Attorney General Nessel:

As the lead enforcement officer in the state, we are seeking clarity and permission on what the
law is regarding upcoming events that we are planning. Election Integrity Fund (EIF) is a
Michigan 501(c)(4) dedicated to promoting integrity and safety in the administration of elections
and the counting of ballots. We must have events to recruit future poll watchers/challengers so
they may be educated on the opportunities for fraud, and vulnerabilities in the system. With the
most contested election in decades upon us, the mission of EIF is more vital than ever. We are
planning on doing the following indoor events, each in a single large room. Our intent is to
provide masks, hand sanitizer, and the opportunity for social distancing:

   •   Monday, August 24 – 5:00 PM reception/recruitment event in Ingham County, MI. The
       purpose of this event is to bring together like-minded individuals who are concerned
       about the integrity of the ballot box. This will be an indoor event where we plan to have
       100-120 in attendance.

   •   Monday, August 31 – 7:00 PM Debrief event in Rochester Hills, MI. This event will
       bring together people who worked as poll watchers and poll challengers in the August
       primary and in previous years. We plan to hear testimonials of past years, and strategies
       for the future and to form a policy to combat voter fraud in November. This event will be
       subject to the earlier recruitment event, but we anticipate hosting 50-75.

   •   Tuesday, September 29 – 6:00 PM – Official training meeting, in Ingham County, MI.
       This will be our first meeting where we are focused on training poll challengers for the
       November election. We expect to have 200-250 people in attendance.

   •   Tuesday, October 27 – 6:00 PM – Final meeting event in Rochester Hills, MI to rally,
       provide answers to last-minute questions, provide materials to poll watchers/challengers,
       and assign final precinct posts. We expect to have 200-250 people in attendance.

We are notifying you of our intention to move forward. Therefore, are we permitted to hold these
events? In order to finalize these plans, we are asking for a response no later than 5:00 PM,
Friday, August 21, 2020. Please respond by mail or email. Sallen@wowway.com; 2300 Niagara
Drive, Troy, MI 48083.

                                                           Sincerely,


                                                           Sharon Allen
                                                           Secretary, EIF




                                            Exhibit A
Case 1:20-cv-00805-PLM-PJG ECF No. 1-1, PageID.37 Filed 08/24/20 Page 2 of 4




The Honorable Carol A. Siemon
Ingham County Prosecuting Attorney
303 W. Kalamazoo St., Floor 4R
Lansing, MI 48933

Dear Ms. Siemon:

As the lead enforcement officer in the county, we are seeking clarity and permission on what the
law is regarding upcoming events that we are planning. Election Integrity Fund (EIF) is a
Michigan 501(c)(4) dedicated to promoting integrity and safety in the administration of elections
and the counting of ballots. We must have events to recruit future poll watchers/challengers so
they may be educated on the opportunities for fraud, and vulnerabilities in the system. With the
most contested election in decades upon us, the mission of EIF is more vital than ever. We are
planning on doing the following indoor events, each in a single large room. Our intent is to
provide masks, hand sanitizer, and the opportunity for social distancing:

   •   Monday, August 24 – 5:00 PM reception/recruitment event in Ingham County, MI. The
       purpose of this event is to bring together like-minded individuals who are concerned
       about the integrity of the ballot box. This will be an indoor event where we plan to have
       100-120 in attendance.

   •   Monday, August 31 – 7:00 PM Debrief event in Rochester Hills, MI. This event will
       bring together people who worked as poll watchers and poll challengers in the August
       primary and in previous years. We plan to hear testimonials of past years, and strategies
       for the future and to form a policy to combat voter fraud in November. This event will be
       subject to the earlier recruitment event, but we anticipate hosting 50-75.

   •   Tuesday, September 29 – 6:00 PM – Official training meeting, in Ingham County, MI.
       This will be our first meeting where we are focused on training poll challengers for the
       November election,. We expect to have 200-250 people in attendance.

   •   Tuesday, October 27 – 6:00 PM – Final meeting event in Rochester Hills, MI to rally,
       provide answers to last-minute questions, provide materials to poll watchers/challengers,
       and assign final precinct posts. We expect to have 200-250 people in attendance.

We are notifying you of our intention to move forward. Therefore, are we permitted to hold these
events? In order to finalize these plans, we are asking for a response no later than 5:00 PM,
Friday, August 21, 2020. Please respond by mail or email. Sallen@wowway.com; 2300 Niagara
Drive, Troy, MI 48083.

                                                           Sincerely,


                                                           Sharon Allen
                                                           Secretary, EIF
Case 1:20-cv-00805-PLM-PJG ECF No. 1-1, PageID.38 Filed 08/24/20 Page 3 of 4




The Honorable Governor Gretchen Whitmer
PO Box 30013
Lansing, MI 48909

Dear Governor Whitmer:

As the governor of the state, we are seeking clarity and permission on what the law is regarding
upcoming events that we are planning. Election Integrity Fund (EIF) is a Michigan 501(c)(4)
dedicated to promoting integrity and safety in the administration of elections and the counting of
ballots. We must have events to recruit future poll watchers/challengers so they may be educated
on the opportunities for fraud, and vulnerabilities in the system. With the most contested
election in decades upon us, the mission of EIF is more vital than ever. We are planning on
doing the following indoor events, each in a single large room. Our intent is to provide masks,
hand sanitizer, and the opportunity for social distancing:

   •   Monday, August 24 – 5:00 PM reception/recruitment event in Ingham County, MI. The
       purpose of this event is to bring together like-minded individuals who are concerned
       about the integrity of the ballot box. This will be an indoor event where we plan to have
       100-120 in attendance.

   •   Monday, August 31 – 7:00 PM Debrief event in Rochester Hills, MI. This event will
       bring together people who worked as poll watchers and poll challengers in the August
       primary and in previous years. We plan to hear testimonials of past years, and strategies
       for the future and to form a policy to combat voter fraud in November. This event will be
       subject to the earlier recruitment event, but we anticipate hosting 50-75.

   •   Tuesday, September 29 – 6:00 PM – Official training meeting, in Ingham County, MI.
       This will be our first meeting where we are focused on training poll challengers for the
       November election,. We expect to have 200-250 people in attendance.

   •   Tuesday, October 27 – 6:00 PM – Final meeting event in Rochester Hills, MI to rally,
       provide answers to last-minute questions, provide materials to poll watchers/challengers,
       and assign final precinct posts. We expect to have 200-250 people in attendance.

We are notifying you of our intention to move forward. Therefore, are we permitted to hold these
events? In order to finalize these plans, we are asking for a response no later than 5:00 PM,
Friday, August 21, 2020. Please respond by mail or email. Sallen@wowway.com; 2300 Niagara
Drive, Troy, MI 48083.


                                                            Sincerely,


                                                            Sharon Allen
                                                            Secretary, EIF
Case 1:20-cv-00805-PLM-PJG ECF No. 1-1, PageID.39 Filed 08/24/20 Page 4 of 4




The Honorable Jessica R. Cooper
Oakland County Prosecuting Attorney
1200 N. Telegraph Rd., West Wing – Building 14E
Pontiac, MI 24341

Dear Ms. Cooper:

As the lead enforcement officer in the county, we are seeking clarity and permission on what the
law is regarding upcoming events that we are planning. Election Integrity Fund (EIF) is a
Michigan 501(c)(4) dedicated to promoting integrity and safety in the administration of elections
and the counting of ballots. We must have events to recruit future poll watchers/challengers so
they may be educated on the opportunities for fraud, and vulnerabilities in the system. With the
most contested election in decades upon us, the mission of EIF is more vital than ever. We are
planning on doing the following indoor events, each in a single large room. Our intent is to
provide masks, hand sanitizer, and the opportunity for social distancing:

   •   Monday, August 24 – 5:00 PM reception/recruitment event in Ingham County, MI. The
       purpose of this event is to bring together like-minded individuals who are concerned
       about the integrity of the ballot box. This will be an indoor event where we plan to have
       100-120 in attendance.

   •   Monday, August 31 – 7:00 PM Debrief event in Rochester Hills, MI. This event will
       bring together people who worked as poll watchers and poll challengers in the August
       primary and in previous years. We plan to hear testimonials of past years, and strategies
       for the future and to form a policy to combat voter fraud in November. This event will be
       subject to the earlier recruitment event, but we anticipate hosting 50-75.

   •   Tuesday, September 29 – 6:00 PM – Official training meeting, in Ingham County, MI.
       This will be our first meeting where we are focused on training poll challengers for the
       November election,. We expect to have 200-250 people in attendance.

   •   Tuesday, October 27 – 6:00 PM – Final meeting event in Rochester Hills, MI to rally,
       provide answers to last-minute questions, provide materials to poll watchers/challengers,
       and assign final precinct posts. We expect to have 200-250 people in attendance.

We are notifying you of our intention to move forward. Therefore, are we permitted to hold these
events? In order to finalize these plans, we are asking for a response no later than 5:00 PM,
Friday, August 21, 2020. Please respond by mail or email. Sallen@wowway.com; 2300 Niagara
Drive, Troy, MI 48083.

                                                           Sincerely,


                                                           Sharon Allen
                                                           Secretary, EIF
